             Case 3:16-md-02741-VC Document 3834 Filed 05/21/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT

                                NORTHERN DISTRICT OF CALIFORNIA


    IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
    LIABILITY LITGATION
                                                      Case No. 16-md-02741-VC
    This document relates to:
                                                      PRETRIAL ORDER NO. 147:
    ALL ACTIONS
                                                      TENTATIVE REMAND PLAN




          At tomorrow’s case management conference, the parties should be prepared to discuss the

following tentative plan for preparing the cases in the MDL for transfer back to their home districts

for trial:

      •   The Court will decide all case-specific summary judgment motions. In addition, because

          Daubert motions relating to causation are so intertwined with summary judgment, the Court

          will decide those as well. Ninth Circuit law will govern the Daubert motions regardless of

          where the case originated.1 The courts that will eventually try the cases will be left with any

          other pretrial motions, including motions in limine, motions to bifurcate, and Daubert

          motions unrelated to summary judgment.

      •   The Court will then group the cases by their governing state law. The first group will likely

          be cases governed by California law. For this group, the Court’s prior summary judgment

          rulings will govern, at least absent intervening authority. Therefore, to obtain summary

          judgment in a particular case, Monsanto will need to identify a material difference between

          that case and the cases for which summary judgment has already been denied. Assuming


1
 Issues of federal law are governed by the law of the MDL transferee circuit. See, e.g., In re Gen.
Am. Life Ins. Co. Sales Practices Litig., 391 F.3d 907, 911 (8th Cir. 2004); In re Anthem, Inc. Data
Breach Litig., 129 F. Supp. 3d 887, 892 (N.D. Cal. 2015); Paguirigan v. DirecTV, Inc., No. CV 10-
1401 AG (ANx), 2010 WL 11595781, at *9-10 (C.D. Cal. Sept. 9, 2010).
         Case 3:16-md-02741-VC Document 3834 Filed 05/21/19 Page 2 of 2



       summary judgment and Daubert motions are denied for a particular case, that case will be

       remanded to the multi-district litigation panel for transfer back to its original district in

       California.

   •   A similar process will take place for subsequent groups of cases, but with the parties also

       setting forth their positions on whether the law of the state relating to causation is materially

       different from California law.

   •   Individual states may be grouped together if it is determined that the relevant law is the

       same.

   •   Absent extraordinary circumstances, all multi-plaintiff cases must be severed into separate,

       individual cases, both because it is not proper for those plaintiffs to be joined under Federal

       Rule of Civil Procedure 20 and because severance will facilitate implementation of the

       above-described plan.

       IT IS SO ORDERED.

Date: May 21, 2019                                             __________________________
                                                               VINCE CHHABRIA
                                                               United States District Judge
